TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 14, 2021



                                     NO. 03-20-00533-CV


                                M. B. and O. R., Jr., Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
       BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
            AFFIRMED -- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the final order of termination signed by the trial court on November 2,

2020. Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s order. Therefore, the Court affirms the trial court’s order.

Because appellants are indigent and unable to pay costs, no adjudication of costs is made.